Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (arguments, amendments, and affidavit) filed are acknowledged. The examiner is open to interview to discuss the disposition below further, should this be of interest to applicant.  

Election/Restrictions - Maintained
Applicant’s election without traverse of Group I, claims 16-22, 24-28 and 30-34, drawn to a method of treating dry eye disease with 0.1% (w/v) cyclosporine dissolved in 1-perfluorobutyl-pentane (F4H5) and ethanol, as drawn to the remaining complete composition species elements/amounts for the following other elements:  1% w/w ethanol, the remaining amount being 1-perfluorobutyl-pentane (F4H5), and without 2-perfluorobutylpentane (e.g. claims 23 and 29), in the reply filed on 3/5/19 is acknowledged.
	Claims 23, 29, and 35-45 are withdrawn from consideration as not drawn to the elected species composition or elected group.

Claim Rejections - 35 USC § 103 – Obviousness, 
Maintained & Modified based on Amendments
Claims 16-22, 30-34, 46 and new claims 48-49 (claims 16 and 30 independent), as drawn to the elected species (F4H5 is the elected species of 1-perfluorobutyl-pentane), remain/are rejected under 35 U.S.C. 103 as being unpatentable over Theisenger et al. (U.S. Patent Application No. 20120244177; which issued as US Patent No. 8614178 and is the equivalent of .
Regarding instant independent claims 16 and 30, Theisenger teaches (e.g. title, para’s [0001, 0023, 0031, 0041, 0061]; para [0063], claims 1-15; Examples 2-6) ophthalmic compositions for topical treatment of dry eye (e.g. para [0031]) or reducing ocular surface damage associated with dry eye disease (e.g. para [0001, 0031).  Theisenger also expressly teach the composition comprises the instantly claimed “about 0.1% (w/v) cyclosporine” at a concentration of 0.1 wt.% (para [0063], last line; spelled alternatively as ciclosporin): “[t]herapeutically useful concentrations of ciclosporin also include 0.02 wt.%, 0.05 wt.%, 0.1 wt.%, and 0.2 wt.%”, where a concentration of “0.1” weight by volume (w/v) would have been immediately envisaged by one of ordinary skill in the art as “about 0.1” weight by volume (w/v) as instantly claimed based on the teachings of Theisenger.  Theisenger also teach the composition is dissolved in the elected species amount of 1 wt. % ethanol and the remainder 1-perfluorobutyl-pentane (F4H5) (Examples 2-6).  Theisenger expressly states the advantageous solubility effect of adding the solvent EtOH to F4H5 in Example 3:
		
    PNG
    media_image1.png
    203
    355
    media_image1.png
    Greyscale

Theisenger does not teach any water or preservatives are required (para [0031] even teaches against the latter), thus teaching both of these claimed negative limitations.

    PNG
    media_image2.png
    166
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    846
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    624
    846
    media_image4.png
    Greyscale

However, regarding the first and last limitations of claims 16 and 30 as to the administration routine and amount, namely “twice daily” and wherein the amount of cyclosporine “in a single dose per eye” is “about 10 micrograms” (e.g. 20 micrograms per day, per eye of cyclosporine), Theisenger and Duteschu do not expressly teach such.  Theisenger does teach administration of the cyclosporine containing composition to each eye via an eye dropper (e.g. para [0058]), which would be capable of administration of an amount of cyclosporine “in a single dose per eye” of “about 10 micrograms” if so designed based on the desired amount to be administered.  Theisenger also contemplates that the type of dropper used will affect the amount of composition (which includes active agent) administered per drop, by testing droplet size in terms of weight and volume of droplets based on three different types of various types of 
[0058] A further surprising advantage of SFA's found by the inventors is 
that they appear to form very small droplets when dispensed from a dropper such 
as an eye dropper.  Without wishing to be bound by theory, it is believed that 
the small droplet size is a result of an interplay of the SFA's unique 
properties in terms of their density, viscosity, and surface tension.  In any 
case, it is believed that for topical administration into an eye a small drop 
or volume of administration is highly advantageous as the capability of the 
lacrimal sac to accept and hold fluid is extremely limited.  In fact, it is 
very common that the administration of a conventional eye drop formulation 
based on water or oil immediately leads to a discharge of a substantial 
fraction of the administered medicine as well as some tear fluid.  At the same 
time, there is a risk that some of the administered dose will be taken up 
systemically via the nasolacrimal duct.  Hence, if an effective dose of an 
active ingredient can be incorporated in a small volume of liquid which can be 
dispensed as a very small droplet, this should lead to a substantially 
increased dosing reliability and reproducibility, thus enhancing the safety and 
effectiveness of the therapy.

Secondary reference Gu, merely by example within the art regarding treating dry eye topically with 0.1 wt-% cyclosporine compositions (para [0014]), is relied upon here specifically for the routine optimization of both 1) the times of administration per day, week, etc. of cyclosporine compositions for treating dry eye and 2) the total amount of cyclosporine to be administered by dose and daily for treating dry eye.  In this regard, Gu expressly teach(para [0014]):
“a topical pharmaceutical composition for the treatment of dry eye syndrome, the composition being an aqueous suspension for administration to the anterior surface of the eye [ ] wherein the concentration of cyclosporine A [CsA] in the composition is about 0.001% to about 0.1% wt/vol and wherein the composition is formulated for 
administration of cyclosporine A at an overall dose of less than about 150.0 
micrograms per week”.

Gu then teaches in para [0080] to teach the cyclosporine composition is administered “twice daily”.  Gu then teaches in para [0078] that the amount of cyclosporine administered by a daily dose or an average dose is e.g. “10 micrograms” or “20 micrograms”.
prima facie obvious treat dry eye (instant claim 16) or reduce ocular surface damage associated with dry eye disease (instant claim 30) topically with cyclosporine at an amount of twice daily and at an amount per dose of cyclosporine of 10 micrograms (20 micrograms daily (140 micrograms/week) in Theisenger, based on Gu’s advantageous teachings of treating dry eye topically with cyclosporine in an amount not to exceed 150 micrograms/week and doing so by administering cyclosporine twice daily and at an average dose of cyclosporine of 10 micrograms or daily dose of 20 micrograms.  Slightly varied times of administration per day and or amounts of cyclosporine per day within the spirit of Gu would have been expected to yield the same properties in terms of treating dry eye based on the cyclosporine active agent compositions of either Theisenger or Gu (see MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), emphasis by examiner).

	Regarding instant claims 17-20 and 31-34, each are expressly taught by Theisenger.
 	Regarding instant claim 21, Theisenger teach treating any type of dry eye including moderate to severe in e.g. para [0014].
	Regarding instant claim 22, Theisenger teach the dry eye symptom of blurring in e.g. para [0011].

	Regarding new instant claim 46, as discussed above regarding independent claim 1 to which it depends, primary reference Theisenger teach 0.1% (w/v) cyclosporine in view of Gu 
	
Note:  The combination above was not found to reasonably teach or suggest claims 24-28, which Cruzat was brought in below to address.

Claims 24-28, 30-34, and new dependent claim 47 (claims 24 and 30 independent), as drawn to the elected species (F4H5 is the elected species of 1-perfluorobutyl-pentane), remain rejected under 35 U.S.C. 103 as being unpatentable over Cruzat et al. (U.S. Patent Application No. 20130336557) IN VIEW OF Theisenger et al. (U.S. Patent Application No. 20120244177; which issued as US Patent No. 8614178 and is the equivalent of EP 2 335 735 A1 (Novaliq GMBH [DE]), June 22, 2011, cited in the application) OR Dutescu et al. (Semifluorinated alkanes as a liquid drug carrier system for topical ocular drug delivery.  European Journal of Pharmaceutics and Biopharmaceutics.  Volume 88, issue 1, September 2014, Pages 123-128) AND Gu et al. (U.S. Patent Application No. 20160243189); AND further in view of Ghosh et al. (U.S. Patent Publication 20140186350; newly added reference as to new claim 47).

Regarding instant claim 24, Cruzat teach treating/reducing reading impairment as a symptom of dry eye disease by treatment with cyclosporine (para [0155], fatigue from reading as a result of dry eye disease).
Note:  The only difference from instant claim 16 above is that the method is to reducing reading impairment [symptom of dry eye disease] associated with dry eye disease, which the three references above (Theisenger, Dutescu and Gu) did not expressly state as a symptom.  In 
Cruzat does not teach the specifics of what is in the cyclosporine composition for treating dry eye as instantly claimed.
Theisenger discloses (e.g. title, para’s [0023, 0031, 0041, 0061]; para [0063], claims 1-15; Examples 2-6), ophthalmic compositions for topical treatment of dry eye (e.g. para [0031]).  Theisenger also expressly teach the composition comprises the instantly claimed “about 0.1% (w/v) cyclosporine” as a concentration of 0.1 wt-% (para [0063], last line; spelled alternatively as ciclosporin): “[t]herapeutically useful concentrations of ciclosporin also include 0.02 wt.-%, 0.05 wt-%, 0.1 wt-%, and 0.2 wt.-%”, where a concentration of “0.1” weight by volume (w/v) would have been immediately envisaged by one of ordinary skill in the art as “about 0.1” weight by volume (w/v) as instantly claimed based on the teachings of Theisenger.  Theisenger also teach the composition is dissolved in the elected species amount of 1 wt. % ethanol and the remainder 1-perfluorobutyl-pentane (F4H5) (Examples 2-6).  Theisenger expressly states the advantageous solubility effect of adding the solvent EtOH to F4H5 in Example 3:
	Theisenger does not teach any water or preservatives are required (para [0031] even teaches against the latter), thus teaching both of these claimed negative limitations.   
	Dutescu (published in 2014, over two years prior to the instant earliest effective filing date of 12/23/16) expressly teach the same elected composition and the same as that of primary reference Theisenger and find unexpected results as well (better eye penetration) versus the valid control and current market cyclosporine standard Restasis:  


    PNG
    media_image2.png
    166
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    846
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    624
    846
    media_image4.png
    Greyscale

However, regarding the first and last limitations of claim 24 as to the administration routine and amount, namely “twice daily” and wherein the amount of cyclosporine “in a single dose per eye” is “about 10 micrograms” (e.g. 20 micrograms per day, per eye of cyclosporine), Theisenger or Duteschu do not expressly teach such.  Theisenger does teach administration of the cyclosporine containing composition to each eye via an eye dropper (e.g. para [0058]), which would be capable of administration of an amount of cyclosporine “in a single dose per eye” of “about 10 micrograms” if so designed based on the desired amount to be administered.  Theisenger also contemplates that the type of dropper used will affect the amount of composition (which includes active agent) administered per drop, by testing droplet size in terms of weight and volume of droplets based on three different types of various types of droppers (Example 1, 
[0058] A further surprising advantage of SFA's found by the inventors is 
that they appear to form very small droplets when dispensed from a dropper such 
as an eye dropper.  Without wishing to be bound by theory, it is believed that 
the small droplet size is a result of an interplay of the SFA's unique 
properties in terms of their density, viscosity, and surface tension.  In any 
case, it is believed that for topical administration into an eye a small drop 
or volume of administration is highly advantageous as the capability of the 
lacrimal sac to accept and hold fluid is extremely limited.  In fact, it is 
very common that the administration of a conventional eye drop formulation 
based on water or oil immediately leads to a discharge of a substantial 
fraction of the administered medicine as well as some tear fluid.  At the same 
time, there is a risk that some of the administered dose will be taken up 
systemically via the nasolacrimal duct.  Hence, if an effective dose of an 
active ingredient can be incorporated in a small volume of liquid which can be 
dispensed as a very small droplet, this should lead to a substantially 
increased dosing reliability and reproducibility, thus enhancing the safety and 
effectiveness of the therapy.

Secondary reference Gu, merely by example within the art regarding treating dry eye topically with 0.1 wt-% cyclosporine compositions (para [0014]), is relied upon here specifically for the routine optimization of both 1) the times of administration per day, week, etc. of cyclosporine compositions for treating dry eye and 2) the total amount of cyclosporine to be administered by dose and daily for treating dry eye.  In this regard, Gu expressly teach(para [0014]):
“a topical pharmaceutical composition for the treatment of dry eye syndrome, the composition being an aqueous suspension for administration to the anterior surface of the eye [ ] wherein the concentration of cyclosporine A [CsA] in the composition is about 0.001% to about 0.1% wt/vol and wherein the composition is formulated for 
administration of cyclosporine A at an overall dose of less than about 150.0 
micrograms per week”.


	Thus, regarding claim 24, it would have been prima facie obvious to treat/reduce the symptom of dry eye of reading impairment associated with dry eye disease by topically administering cyclosporine at an amount of twice daily and at an amount per dose of cyclosporine of 10 micrograms (20 micrograms daily (140 micrograms/week) in Theisenger, based on Gu’s advantageous teachings of treating dry eye topically with cyclosporine in an amount not to exceed 150 micrograms/week and doing so by administering cyclosporine twice daily and at an average dose of cyclosporine of 10 micrograms or daily dose of 20 micrograms, which would reduce the reading impairment symptom of dry eye disease that Cruzat taught as treatable cyclosporine.  Slightly varied times of administration per day and or amounts of cyclosporine per day within the spirit of Gu would have been expected to yield the same properties in terms of treating dry eye based on the cyclosporine active agent compositions of either Theisenger or Gu (see MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), emphasis by examiner).

	Regarding instant claims 25-28, each are taught by Cruzat in view of that expressly taught by Theisenger and/or Duteschu.



Regarding new claims 48 and 49:  As for claim 48, such is drawn to level of e.g. dryness present in the subject prior to treatment as adjudged by standard tests, for which the presently claimed invention may be used to treat someone falling inside this level or any level, as long as they have some level of dry eye in need of treatment.  As for claim 49, whether a patient achieves a reduction in corneal and conjunctival staining within 1 day, or 2 weeks, or 4 weeks, or forever based on the claimed method of administering this known product, will depend on patient adherence to the protocol and individual results based on other health factors, as expected with many treatments for incurable disorders/diseases/conditions.  Thus, claims 48 and 49 are equally rendered obvious based on the prior art of record, as nothing in the prior art teaches away from any of these standard results-based pre and post treatment ‘grading’ assessments not being achieveable. 

	Therefore, the claimed invention is and remains found prima facie obvious over the prior art combination applied above.

Response to Arguments & Affidavit (No Substantive Amendments to Claims)
	Applicant’s arguments and later-filed affidavit (no substantive amendments to the issues of record) have been fully considered but are not yet found persuasive.  Applicant’s opinions in the affidavit have been fully weighed especially with regard to the test data of applicant’s method steps and product versus marketed product(s), e.g. Restasis®, drawn to a different product composition.  However, whether these opinions are persuasive or not over e.g. the marketed product Restasis®, is not the question at hand as the method steps and product tied to Restasis® has not been identified by the examiner the “closest prior art of record” (see MPEP 716.02(e)).  Rather, the “closest prior art of record” is that of primary references Theisenger and Dutescu, which both taught the instantly claimed product and the latter taught it worked btter than the product of Restasis®.  Alternatively, as to the method steps here, the “closest prior art of record” would be that of secondary reference Gu here, and the methods steps employed by Gu (really the issue at hand) with the dry eye cyclosporine product there (really at issue here).  Thus, weighing applicant’s 32-pages of argument and 10-page affidavit against the 21 claims under examination, the examiner does not presently find such persuasive in overcoming the strong prima facie case of obviousness here.  However, the examiner is open to interview to discuss further though, should this be of interest to applicant.  
In summary, the claimed product and method employed for are known.  Applicant admits this in his own specification para [0003], citing the primary reference Theisenger applied above, which expressly teaches treating that instantly claimed:  dry eye.  The other secondary reference applied Dutescu already found unexpected results with this product over that of a marketed product Restasis®.  Thus, the only question outstanding was whether the prior art (primary references) taught or suggested the instant method steps of administering a “twice daily” regimen 
For the reasons of record, the prima facie case of obviousness is maintained, as not having been persuasively traversed by secondary considerations of unexpected results, where the asserted evidence of record is not found to have compared the instantly claimed invention against the closest prior art relevant to either product (which was known, Theisenger/Dutescu) and/or 

	The previous response to applicant’s previous response is carried over for continuity:
The amendments are directly to amounts already indicated as expressly taught as to (w/v) of cyclosporine as taught by Dutescu (0.05) and Theisenger (0.1) in view of the amount ug per single dose as taught by Gu (5-10).  Further, as previously made of record and as cited in the previous IDS, Dutscu expressly teach that unexpected results were achieved with the same/similar composition elements and amounts.  The fact that applicant may have found another reason to believe the same yielded unexpected results does not alter that unexpected results were already identified for the same.  Therefore, applicant’s findings are deemed consistent with that already taught in the prior art as achieving unexpected results.  Thus, while applicant’s arguments and amendments have been fully weighed, they have not overcome the prior art combination applied for which the claimed invention remains prima facie obvious over.

	The above is in line with the previous response to arguments (no amendments), retained below for continuity of record:
	The examiner and AR conducted an extensive review and discussion (see interview summary, attached) tied to all the arguments of record (no amendments) and to the test results in specification Tables 2, 3, and 5 which applicant's assert show support that 0.05% and 0.1% (w/v) concentrations of cyclosporin dissolved in 1-perfluorobutyl-pentane reduced inflammation to a greater degree than would have been expected versus the closest prior art of record compositions (valid control).  Applicant further states that the table at the end of page 63 shows this was achieved even though the instant compositions contained less active agent (cyclosporin) than the valid control.  Therefore, applicant asserts these test results show secondary considerations of unexpected results over the closest prior art of record, which overcomes the prima facie case of obviousness and the application should be allowed.  In line with the above, the examiner and AR went over claim amendment options commensurate in scope with that asserted, should the examiner find the above persuasive after full review of all the evidence.
Post-Interview Evaluation:  Following the interview, the examiner then weighed all the evidence and is not yet convinced the test results have shown something unexpected over the prior art of record.  Namely, the composition (e.g. 0.1%) is the same as that taught and/or tested in the primary reference applied (Theisenger).  Put another way, applicant's test results have merely shown the inherent properties (level of inflammation reduction) versus that of other similar compositions in the prior art (Restasis).  This does not rise to something unexpected but rather simply observations of a known composition (that of primary reference Theisenger).
The secondary reference (Gu) was simply brought in to show the dosing options claimed were standard options open for selection by those of ordinary skill in the art within this field of ophthalmic compositions.  What applicant has failed to show with the test results is that the dosing regimen(s) claimed in the instant methods yielded the asserted unexpected results and prima facie obvious to select such a superior performing dosing regimen(s) from those standard dosing options open for selection that are taught and suggested in Gu, as set forth in the rejection and maintained here.
Absent such further evidence, the examiner's determination is that the composition employed is already taught by primary reference Theisenger and showing the inherent properties thereof versus other composition in the prior art does not showing something unexpected but rather intrinsic and known (even if not fully appreciated).  For these reasons, the prima facie case of obviousness is maintained.
IDS Reference Support of the Above Findings as Discussed in Previous Office Action:  The findings by the examiner regarding Theisenger’s cyclosporine/F4H5 composition appear to be fully supported by the IDS reference applicant just supplied on 9/11/19 to Dutescu et al. (Semifluorinated alkanes as a liquid drug carrier system for topical ocular drug delivery.  European Journal of Pharmaceutics and Biopharmaceutics.  Volume 88, issue 1, September 2014, Pages 123-128).  Dutescu was published in 2014, over two years prior to the instant earliest effective filing date of 12/23/16.  Dutescu expressly teach the same elected composition and the same as that of primary reference Theisenger and find unexpected results as well (better eye penetration) versus the valid control and current market cyclosporine standard Restasis:
    PNG
    media_image2.png
    166
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    846
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    624
    846
    media_image4.png
    Greyscale


Prior Art Made of Record But Not Relied Upon, Previously Noted
Gehlsen et al. "Cyclosporine A using F4H5 as liquid drug carrier is effective in treating experimental dry-eye disease", Investigative Ophthalmology & Visual Science Association for Research in Vision and Ophthalmology, US, vol. 56, no. 7 (June 1, 2015), page 319).
Gehlsen cited in the related international search report and written opinion (PCT/EP2017/083770, teach similar compositions for the same purpose as Theisenger and Gu, cited above.


Claim Objections – New, Necessitated by Amendment
Claim 48 is objected to because of the following informalities:  Schirmer’s is misspelled in line 4 and the claim is missing an end period (comma present by mistake).
Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654